Exhibit 99 ALLETE 2008 10-K For Release: February 13, 2009 Contact: Tim Thorp 218-723-3953 tthorp@allete.com NEWS ALLETE, Inc. reports 2008 earnings of $2.82 per share ALLETE, Inc. (NYSE: ALE) today reported 2008 earnings of $2.82 per share, compared with 2007 earnings of $3.08.Net income for 2008 was $82.5 million on operating revenue of $801 million, versus 2007 net income of $87.6 million and operating revenue of $841.7 million. “ALLETE achieved 2008 earnings within the guidance range we projected at the end of 2007,” said Don Shippar, ALLETE’s Chairman, President and Chief Executive Officer. “We’re pleased to have met our financial expectations despite the difficult economic environment.” The Regulated Operations segment recorded net income of $67.9 million during the year. The company received additional revenue from a wholesale electric rate increase and from interim retail rates now under review by the Minnesota Public Utilities Commission.
